84420: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20397: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84420


Short Caption:CEGAVSKE VS. HOLLOWOOD (BALLOT ISSUE)Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 21OC001821BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/08/2022 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:06/08/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBarbara K. CegavskeWayne O. Klomp
							(Great Basin Law)
						


RespondentFund Our Schools PACDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Eric Levinrad
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Los Angeles)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentGreater Las Vegas Chamber of CommerceJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Kory J. Koerperich
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentKenneth BelknapDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Eric Levinrad
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Los Angeles)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentNevadans for Fair Gaming Taxes PACDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Eric Levinrad
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Los Angeles)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentNevada Resort AssociationJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Kory J. Koerperich
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentRobert HollowoodDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Eric Levinrad
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Los Angeles)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/22/2022Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


03/22/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-09038




03/22/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-09040




03/24/2022MotionFiled Stipulated Motion by All Parties to Expedite Appeal Pursuant to NRAP 2 and NRAP 26(d). (SC)22-09218




03/28/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-09521




03/28/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-09523




03/31/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-10053




04/05/2022AppendixFiled Joint Appendix. Vol. 1 and 2. (SC)22-10634




04/05/2022BriefFiled Appellant's Opening Brief. (SC)22-10646




04/11/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-11423




04/15/2022BriefFiled Respondent Kenneth Belknap, Fund Our Schools PAC, Robert Hollowood and Nevadans for Fair Gaming Taxes PAC's Answering Brief. (SC)22-11977




04/15/2022BriefFiled Respondent Greater Las Vegas Chamber and Nevada Resort Association's Answering Brief. (SC)22-12041




04/18/2022Order/ProceduralFiled Order Approving Stipulation to Expedite Appeal. The parties have filed a stipulation to expedite the briefing schedule and the resolution of this appeal. The motion is granted to the following extent. Appellant's reply brief, if any, is due by April 22, 2022.  Requests for extensions of time will not be granted absent demonstration of the most extraordinary circumstances and extreme need. (SC)22-12198




04/22/2022BriefFiled Appellant's Reply Brief. (SC)22-12829




04/22/2022Case Status UpdateBriefing Completed/To Screening. (SC)


05/11/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for June 8, 2022, at 10:30 a.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)22-14905




05/18/2022Notice/IncomingFiled Respondent's Notice of Appearance at Oral Argument. (SC)22-15740




05/24/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-16511




05/31/2022Notice/IncomingFiled Respondent's (Nevada Resort Association) Notice of Appearance for Joel D. Henriod for Oral Argument. (SC)22-17256




06/08/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


06/28/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before the Court En Banc. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Cadish/Herndon. Hardesty, J., with whom Silver and Pickering, JJ., agree, concurring in part and dissenting in part. 138 Nev. Adv. Opn. No. 46. En Banc. (SC).22-20397




07/25/2022RemittiturIssued Remittitur. (SC)22-23237




07/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View